Citation Nr: 0217733	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  97-21 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for throat cancer, 
including due to tobacco use during active service.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel



INTRODUCTION

The veteran had active service from July 1952 to July 
1955.  

This matter came to the Board of Veterans' Appeals (the 
Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (the RO).  

In a decision dated in October 1998, the Board denied the 
veteran's claim for service connection for throat cancer, 
including due to tobacco use during active service.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (the Court).  In an order dated in July 
1999, the Court vacated the October 1998 Board decision 
and granted a joint motion to remand the appeal to the 
Board.  
The subsequent procedural history of this case will be set 
out below.


REMAND

A review of the veteran's VA claims folder indicates that 
in March 1991 he executed a power of attorney, VA Form 21-
22, designating the Oklahoma Department of Veterans 
Affairs (ODVA) as his representative.  The Board's October 
1998 decision listed ODVA as the veteran's representative.

While the veteran's case was before the Court he was 
represented by an attorney.  After the Court returned the 
case to the Board, the Board attempted to correspond with 
the attorney, but received no response.  In August 2000, 
the Board remanded the case to the RO for additional 
development, In that remand, the Board listed the same 
attorney as the veteran's representative.  In December 
2001, the RO issued a supplemental statement of the case 
and furnished it to the veteran with a copy to the 
attorney.  

In April 2002, after the case was returned to the Board, 
the Board contacted the attorney.  The attorney informed 
the Board that it was unclear as to whether the veteran 
wanted him as his representative.  The attorney indicated 
that he would look into the matter and inform the Board 
whether he was representing the veteran before VA.  The 
attorney has not since contacted the Board, nor did he 
respond to a May 2002 letter from the Board seeking 
clarification as to whether he intended to represent the 
veteran on the matter remanded by the Court in July 1999.  
The Board stated that if the attorney did not respond 
within 90 days of the letter, the Board would assume that 
the attorney would not be representing the veteran before 
VA.  As there has been no reply by the attorney to the 
Board's May 2002 letter, the Board concludes that the 
attorney is not the veteran's representative before VA.  

There remains in effect a valid VA Form 21-22, Appointment 
of Veterans Service Organization as Claimant's 
Representative, in favor of ODVA.  ODVA has not had an 
opportunity to recently review the veteran's claims folder 
or to present evidence and argument in support of the 
veteran's claim.  To the Board's knowledge, ODVA does not 
have an office in Washington, D.C.  The Board will 
therefore remand the case to the RO in Muskogee, Oklahoma 
so that ODVA may review the veteran's VA claims folder and 
take appropriate steps to represent the veteran.  

Accordingly, the case is REMANDED to the RO for the 
following action:  

With notice to the veteran, the RO 
should provide the veteran's 
representative, the Oklahoma Department 
of Veterans Affairs, with a copy of the 
December 2001 supplemental statement of 
the case; allow access to the veteran's 
VA claims folder for review, which is 
being sent to the RO by the Board; and 
afford that organization an appropriate 
opportunity to respond.  Depending on 
the response received from the veteran 
and his representative, the RO should 
take appropriate steps to ensure that 
all appellate procedures have been 
followed.   



The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




